DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean MacDavitt on 02/4/2022.

The application has been amended as follows:
Claim 1 line 8, “receive rotational” has been changed to –receive the rotational--.
Claim 1 line 10, “generally parallel” has been changed to –parallel--.
Claim 1 line 16, “generally parallel” has been changed to –parallel--.
Claim 1 line 19, “transmitting rotational” has been changed to –transmitting the rotational--.
Claim 1 line 23, “proximate the” has been changed to –proximate to the--.
Claim 1 line 27, “generally parallel” has been changed to –parallel--.
Claim 1 line 30, “with the rotation” has been changed to –with rotation--.
Claim 4 line 3, “generally parallel” has been changed to –parallel--.
Claim 4 line 6, “generally parallel” has been changed to –parallel--.
Claims 5-22 have been cancelled.

Allowable Subject Matter
The closest prior art of record, US4311062A to Hamada, does not anticipate a fast-change gear assembly as recited in claim 1.  While such features are generally known elsewhere in the art (e.g., 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658